Citation Nr: 1428123	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the RO which denied service connection for bilateral defective hearing.  A hearing at the RO before the undersigned member of the Board was held in October 2012.  The Board remanded the appeal for additional development in February 2013.  


FINDINGS OF FACT

1.  Bilateral defective hearing was recorded on a December 1967 enlistment examination report.

2.  The Veteran's preexisting bilateral defective hearing did not increase in disability during service.


CONCLUSION OF LAW

Bilateral defective hearing was not aggravated by military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.385, 3.306 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal, and testified at a hearing before the undersigned at the RO in October 2012.  The Board also reviewed the Veteran's Virtual VA records.  The Board finds that the April 2013 VA examination was comprehensive in nature and adequate upon which to base a decision on the merits of the issue addressed in this decision.  The VA audiologist personally interviewed and examined the Veteran, elicited a medical history and provided a rational explanation for the conclusions reached.  

At this point, the Board notes that subsequent to the promulgation of a post-remand supplemental statement of the case (SSOC) in April 2013, the Veteran submitted a letter from a private audiology group to the Board in May 2013.  The letter indicated that the Veteran had been a patient since June 2011, and that she had high frequency sensorineural hearing loss, bilaterally which required use of hearing aids.  The letter did not offer a medical opinion or otherwise suggest a possible relationship between the Veteran's current hearing impairment and service.  Although this evidence was received within 30 days of the promulgation of the April 2013 SSOC, the letter does not provide any additional probative information not already of record.  In this regard, the Board notes that the actual private audiological reports from this group were already of record and considered previously.  As the letter does not provide any new or additional probative information not previously considered, the Board finds that remanding the appeal would serve no useful purpose or provide any additional benefit flowing to the Veteran.  Therefore, no further action is necessary on this matter.  See 38 C.F.R. § 19.37(a).  

Further, neither the Veteran nor her representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified a videoconference hearing before the undersigned in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Furthermore, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's files and obtained an adequate audiological examination and opinion.  As such, the Board finds that the AMC has substantially complied with the February 2013 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  Also, the Board finds that the AMC complied with the February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

Service Connection:  In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, the Veteran has the burden of showing that there was increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, supra; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meet his (or her) burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of aggravation, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be noted within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  However, the condition need not be symptomatic at the time of evaluation, so long as the diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet").

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Hearing Loss

The Veteran contends that her hearing loss was caused by exposure to acoustic trauma from musical instruments as a member of a drill team during service or, in the alternative, was caused by antibiotic medication she was given for an upper respiratory infection (URI) in service.  The Veteran testified that she had no hearing problems prior to service, and that she first noticed a hearing loss while hospitalized for an URI in service in August 1968.  The Veteran reported that she just learned to live with it until it became a significant impairment many years after service.  

Regarding the Veteran's contentions, while she is competent to describe the symptoms she has experienced, the etiology of her hearing loss may not be diagnosed via lay observation alone, and she is not shown to have the expertise to provide a complex medical opinion concerning the etiology of her current hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's service enlistment examination in December 1967 shows that the audiometer findings at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
5
20
LEFT
30
20
5
0
5

A diagnosis of bilateral defective hearing - NCD (not considered disabling) was recorded on the December 1967 enlistment examination report.

The service treatment records (STRs) do not show any complaints or treatment for any ear problems or hearing loss during service.  The STRs showed that the Veteran was hospitalized for an upper respiratory infection (URI) for three days in August 1968, and was presumably treated with antibiotics.  The STRs showed that the Veteran was seen at the EENT (eye, ear, nose and throat) clinic for an itchy throat in April 1970, and that her ears were normal on examination at that time.  

On a Report of Medical History for separation from service in December 1970, the Veteran specifically denied any hearing loss, and no pertinent abnormalities were noted on examination.  Audiological findings at that time, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
5
LEFT
0
0
5
-
5

A private audiological examination report dated in February 1997, showed that the Veteran reported a history of noise exposure from industrial work.  The Veteran denied any tinnitus, otalgia or vertigo, and reported a history of respiratory problems in the 1980's with hearing loss.  Audiological findings at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
45
-
35
LEFT
5
35
45
-
40

Speech discrimination was 84 percent in the right ear and 80 percent in the left ear.  The diagnosis was mild to moderate sensorineural hearing loss, bilaterally.  

The evidentiary record includes four private audiological examination reports from August 2007 to May 2013.  The reports did not include any analysis of the findings or comments, and consisted primary of graphs of the audiometric findings which were not significantly different from the prior audiological examinations.  A conversion of the audiometric findings from the graphs were as follows:  

August 2007:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
60
-
20
LEFT
20
50
50
-
50

December 2009:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
55
55
55
LEFT
25
50
50
55
55

The private audiological report in June 2011, indicated that the audiometric findings were inconsistent, and noted that the Veteran had a recent ear infection.  

June 2012:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
-
45
LEFT
20
50
50
-
40

In a letter received in November 2008, a private audiologist reported that, based on the Veteran's reported "history of antibiotic treatment, ototoxicity cannot be ruled out as a contributing factor" for her sensorineural hearing loss.

At this point, the Board notes that because bilateral defective hearing was recorded on the Veteran's enlistment examination in December 1967, that the condition, although apparently not symptomatic at the time, was "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Given that the Veteran's hearing was not of sound condition at enlistment, the Board finds that she is not entitled to the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Consequently, to the extent the Veteran seeks compensation for disability resulting from her defective hearing, the burden is on her to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jensen, and Horn, all supra.

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2013).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

At the direction of the February 2013 Board remand, the Veteran was examined by VA in April 2013, to determine whether her pre-existing hearing loss was aggravated by service.  The VA audiologist indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the findings on examination.  The audiometric findings on examination were essentially the same as reported on the private audiological examinations discussed above, and showed sensorineural hearing loss, bilaterally.  The examiner indicated that the Veteran had mild hearing loss in both ears at the time of service enlistment, and that she reported noise exposure from performing with the drill team in service.  The examiner noted, however, that there was no evidence of aggravation of her hearing during service, and that her hearing acuity was normal at the time of her service separation examination in December 1970.  The examiner opined that the Veteran's pre-existing hearing loss was not aggravated by service.

The Board finds the April 2013 VA opinion persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The VA audiologist offered a rational and plausible explanation for concluding that the Veteran's pre-existing hearing loss was not aggravated by service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, although the November 2008 letter from a private audiologist indicates that the Veteran's reported history of antibiotic treatment, ototoxicity cannot be ruled out as a factor contributing to her sensorineural hearing loss, it fails to address the pivotal question in this case; which is, whether the Veteran's preexisting bilateral defective hearing increased in disability during service.  As the Veteran has not presented any competent medical evidence to rebut the VA opinion, the most probative evidence of record consists of the April 2013 opinion by the VA audiologist.

In this case, the objective evidence of record does not show or otherwise suggest that the Veteran's pre-existing defective hearing worsened or otherwise increased in disability during service.  In fact, the audiometric findings at separation were significantly lower or the same at all thresholds then were recorded at service enlistment, and none of the thresholds at separation were higher than 5 decibels.  Thus, it cannot be concluded the pre-existing defective hearing noted at service enlistment underwent an increase in disability during service.  Browder, 5 Vet. App. at 271; Hensley, 5 Vet. App. at 163.

Under the circumstances, the Board finds that the Veteran's belief that her bilateral defective hearing was due to noise exposure or to antibiotics taken for a respiratory infection in service is of little probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board finds that the Veteran's opinion is of little probative value and declines to assign it any evidentiary weight.  

Based on the facts in this case, there is no objective or persuasive competent medical evidence that the Veteran's preexisted bilateral defective hearing worsened or otherwise underwent an increase in disability during service.  Therefore, the appeal is denied.  



ORDER

Service connection for bilateral defective hearing is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


